 Case 1:18-cr-00645-NLH Document 29 Filed 02/18/21 Page 1 of 4 PageID: 108



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
UNITED STATES,                 :
                               :    Crim. No. 18-0645 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
MICHAEL SHUMATE,               :
                               :
          DEFENDANT.           :
______________________________:

APPEARANCE:

Michael Shumate
71919-050
FCI Cumberland
PO Box 1000
Cumberland, MD 21501

     Defendant pro se

Rachael A. Honig, Acting United States Attorney
Heather Suchorsky, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
970 Broad Street
Suite 700
Newark, NJ 07102

     Attorneys for the United States

HILLMAN, District Judge

     WHEREAS, a judgment of conviction sentencing Defendant

Michael Shumate to a term of 144 months’ imprisonment was

entered on September 26, 2019, see ECF No. 22; and

     WHEREAS, Defendant filed a pro se motion for an extension

of time to file a motion under 28 U.S.C. § 2255 on October 15,

2020, see ECF No. 25; and
 Case 1:18-cr-00645-NLH Document 29 Filed 02/18/21 Page 2 of 4 PageID: 109



     WHEREAS, the United States filed opposition to Defendant’s

motion, asserting that Defendant’s time to file a § 2255 motion

under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) had expired, ECF No. 27; and

     WHEREAS, the Court can rule on the motion notwithstanding

the fact that Defendant has not filed his substantive § 2255

motion yet, see United States v. Thomas, 713 F.3d 165 (3d Cir.

2013); and

     WHEREAS, “[c]ourts should grant a motion for an extension

of time to file a § 2255 motion sparingly, and should do so only

when the ‘principles of equity would make the rigid application

of a limitation period unfair.’”        Id. at 174 (quoting Pabon v.

Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011)); and

     WHEREAS, Defendant requested the extension because he “was

starting the process, but when the Coronavirus hit the States

they shut the jail down and I couldn’t go to the law library,

and I still can’t.”    ECF No. 25 at 1.      He requests an extension

until June 2021 as prison officials speculated that the facility

would not reopen until early 2021.        Id.; and

     WHEREAS, section 2255 requires a first motion to correct,

vacate, or set aside a federal conviction to be filed within one

year of the judgment becoming final.        See 28 U.S.C. §

2255(f)(1).   “If a defendant does not pursue a timely direct

appeal to the court of appeals, his or her conviction and

                                    2
 Case 1:18-cr-00645-NLH Document 29 Filed 02/18/21 Page 3 of 4 PageID: 110



sentence become final, and the statute of limitation begins to

run, on the date on which the time for filing such an appeal

expired.”    Kapral v. United States, 166 F.3d 565, 577 (3d Cir.

1999); and

      WHEREAS, Defendant did not file an appeal.         Therefore, his

conviction became final on October 10, 2019, 14 days after his

judgment of conviction was entered.       Fed. R. App. P. 4(b)(1).

As such, a timely § 2255 motion was due Friday, October 9, 2020;

and

      WHEREAS, Defendant’s motion for an extension of time was

post-marked October 15, 2020, six days after his time under

AEDPA expired, ECF No. 25 at 2; and

      WHEREAS, unless equitable tolling applies, granting the

motion for an extension of time would be futile since

Defendant’s motion was mailed after the AEDPA period expired;

and

      WHEREAS, “equity permits extending the statutory time limit

when a defendant shows that (1) he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.”        Thomas, 713 F.3d at

174 (internal quotation marks omitted); and

      WHEREAS, Defendant’s motion does not address the relevant

time period.    Defendant must explain why a timely § 2255 motion




                                    3
 Case 1:18-cr-00645-NLH Document 29 Filed 02/18/21 Page 4 of 4 PageID: 111



could not be filed between October 10, 2019 and October 13,

2020; and

     WHEREAS, in the interests of justice, the Court will permit

Defendant to submit arguments in favor of equitable tolling

within 21 days of this Order.      The United States may file a

response to the arguments 14 days after receipt of Defendant’s

arguments,

     THEREFORE, IT IS on this      18th      day of February, 2021

     ORDERED Defendant may submit arguments in favor of

equitable tolling within 21 days of this Order; and it is

further

     ORDERED that United States may file a response to the

arguments 14 days after receipt of Defendant’s arguments; and it

is finally

     ORDERED that the Clerk shall send Defendant a copy of this

Order by regular mail.




                                             s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    4
